                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

COREY GOLSON, SR.,                            :

                            Petitioner        :      CASE NO. 1:10-CR-339

                      v.                      :        (JUDGE MANNION)

UNITED STATES OF AMERICA, :

                            Respondent        :

                                              ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.          Petitioner Golson’s motion for relief from the denial of
                      his §2255 motion and seeking to re-open his habeas
                      proceeding with respect to his §2255 motion, pursuant
                      to Fed.R.Civ.P. 60(b), (Doc. 134), is DISMISSED for
                      lack of jurisdiction.

          2.          No Certificate of Appealability will issue.




                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge

Dated: May 9, 2019
10-339-01-ORDER.wpd
